                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 02, 2020
                       UNITED STATES DISTRICT COURT                               David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                             LAREDO DIVISION

UNITED STATES OF AMERICA,       §
                                §
      Plaintiff,                §
                                §
V.                              §                       CIVIL ACTION NO. 5:20-CV-31
                                §
982.6894 ACRES OF LAND, MORE OR §
LESS, et. al.,                  §
                                §
      Defendants.               §

                                         ORDER

       On May 29, 2020, the parties filed a Stipulation of Dismissal and Agreement to
Disburse Funds. (Dkt. No. 13). Judge Garcia Marmolejo then dismissed the suit without
prejudice, directed the Clerk of the Court to disburse the sum remaining in the Registry
of the Court to close the case. (Dkt. No. 14). Accordingly, all Court settings, including the
Initial Pretrial and Scheduling Conference (Dkt. No. 5), are hereby TERMINATED.
       It is so ORDERED.
       SIGNED on June 2, 2020.


                                                  John A. Kazen
                                                  United States Magistrate Judge
